DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2021 has been entered.

Response to Amendment
The amendment filed on 26 July 2021 has been entered.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a reflector lamp comprising a lens arranged coaxially with and being spaced apart from the light source, to collect the light beam from the light source to 
Borjanin (US 2016/0084453 A1), considered the closest prior art, teaches a lamp with a push-push adjustment assembly operable to change the beam angle of the light beam.  In contrast to the invention, Borjanin has the narrow beam angle when the lens is pushed and latched at a position close to the light source and the wide beam angle when the lens is at a position away from the light source.  Further, Borjanin teaches away from limiting the beam to an angle of less than 120 degrees in the wide beam angle configuration by saying “conventional torches may not be well suited for signalling and/or for illuminating a space, such as an enclosed space, for example an interior of a vehicle. This can for instance be the case as such conventional torches bundle may emit light into a beam shining substantially in one main direction. Hence, when one is stranded, such as for instance stranded with a broken vehicle, it may be difficult, dangerous and/or even almost impossible to use such known torch for signalling and/or to illuminate the broken vehicle’ (paragraph 4).
Shirai (US 5,121,303) teaches reflector lamp with an adjustment mechanism which moves the reflector, but the adjustment mechanism works on a different principle (continuous adjustment of the reflector for the purpose of fine tuning) compared to a push-push mechanism (discontinuous switching between different predefined 
Claims 2-13 inherit the subject matter from claim 1.
With respect to claim 14:	The prior art of record does not teach or reasonably suggest a reflector lamp comprising wherein the actuator movably rests in the frame so that the movement of the actuator enables the reflector to slide relative to the light source thereby to provide variable axial spacing between the lens or the reflector and the light source; and a push-push latch mechanism coupled to the actuator and/or the frame to move and to latch the actuator in the frame.
Borjanin teaches a lamp with a push-push assembly, but the push-push assembly does not act on a reflector.
Shirai teaches reflector lamp with an adjustment mechanism which moves the reflector, but the adjustment mechanism works on a different principle (continuous adjustment of the reflector for the purpose of fine tuning) compared to a push-push mechanism (discontinuous switching between different predefined configurations) and as such cannot be considered an obvious equivalent to the push-push structure.
Claims 15-26 inherit the subject matter from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875